IN THE SUPREME COURT, STATE OF WYOMING

                                     2014 WY 55

                                                              April Term, A.D. 2014

                                                                  April 23, 2014

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-14-0005
v.

SCOTT M. POWERS, WSB No. 6-3188,

Respondent.


     ORDER SUSPENDING ATTORNEY FROM THE PRACTICE OF LAW
[¶1] This matter came before the Court upon a “Report and Recommendation for
Suspension,” filed herein April 11, 2014 by the Board of Professional Responsibility for
the Wyoming State Bar, pursuant to Section 16 of the Disciplinary Code for the
Wyoming State Bar (stipulated discipline). The Court, after a careful review of the Board
of Professional Responsibility’s Report and Recommendation and the file, finds that the
Report and Recommendation should be approved, confirmed and adopted by the Court,
and that Respondent Scott M. Powers should be suspended from the practice of law for a
period of nine months. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Suspension, which is attached hereto and incorporated
herein, shall be, and the same hereby is, approved, confirmed, and adopted by this Court;
and it is further

[¶3] ADJUDGED AND ORDERED that, as a result of the conduct set forth in the
Report and Recommendation for Suspension, Respondent Scott M. Powers shall be, and
hereby is, suspended from the practice of law for a period of nine months, beginning May
1, 2014; and it is further
[¶4] ORDERED that Respondent shall comply with Section 22 of the Disciplinary
Code for the Wyoming State Bar. That Section governs the duties of disbarred and
suspended attorneys; and it is further

[¶5] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Mr. Powers shall reimburse the Wyoming State Bar the amount of
$50.00, representing the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00. Mr. Powers shall pay the total amount of $550.00 to the
Clerk of the Board of Professional Responsibility on or before June 2, 2014; and it is
further

[¶6] ORDERED that the Clerk of this Court shall docket this Order Suspending
Attorney from the Practice of Law, along with the incorporated Report and
Recommendation for Suspension, as a matter coming regularly before this Court as a
public record; and it is further

[¶7] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order Suspending Attorney from the Practice of Law, along
with the incorporated Report and Recommendation for Suspension, shall be published in
the Wyoming Reporter and the Pacific Reporter; and it is further

[¶8] ORDERED that the Clerk of this Court cause a copy of this Order Suspending
Attorney from the Practice of Law to be served upon Respondent Scott M. Powers.

[¶9]   DATED this 23rd day of April, 2014.


                                              BY THE COURT:

                                              /s/

                                              MARILYN S. KITE
                                              Chief Justice